Citation Nr: 0106896	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-15 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
February 1984.
 
This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In written argument submitted to the Board in May 2000, the 
veteran's representative appears to raise the issue of 
service connection for an acquired psychiatric disorder other 
than post-traumatic stress disorder (PTSD).  The RO and 
veteran have addressed solely the issue of PTSD.  In written 
argument submitted at the RO in November 1999, the 
representative only raised the issue of service connection 
for PTSD.  Consequently, as this issue has not been 
adjudicated by the RO, it is not before the Board at this 
time.  See 38 U.S.C.A. § 7105(a) (West 1991).  The RO should 
then take appropriate action to adjudicate this additional 
claim.  


REMAND

Change in Law


Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Record Development

The RO has made an extensive effort to obtain records in 
support of the veteran's stressor.  In December 1997, a 
friend of the veteran indicated that she visited her in a 
hospital in Eagleville, Pennsylvania, on November 22, 1985.  
The RO has attempted to obtain this hospital report that 
would appear to be important piece of evidence as this 
hospitalization occurred shortly after her discharged from 
service and well before she filled a claim seeking service 
connection for PTSD.  After the RO's repeated requests for 
this record, the Eagleville Hospital sent this report to a VA 
medical provider at the VA Medical Center (VAMC) in West Los 
Angles.  The reason the hospital sent the medical record to 
the VAMC instead of the RO is unclear.  The RO attempted to 
obtain this record from the VAMC, apparently without success.

The medical record in question appears to both exist and be 
pertinent to the veteran's claim.  Under the VCAA, an 
additional effort to obtain this record must be performed and 
certain findings must be made by the RO if the evidence can 
not be obtained.

Stressor Verification 

The veteran contends that her PTSD has been caused by 
repeated sexual assaults during her active service.  Under 
the provisions for direct service connection for PTSD, 
codified at 38 C.F.R. § 3.304(f) (2000), service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(diagnosis of mental 
disorder); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 394 (1996).  The VA regulation was changed in June 
1999 to conform to the Court's determination in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  As she has never claimed 
combat exposure, her lay testimony alone may not establish 
the occurrence of the claimed in-service stressor.

A medical provider appears to have accepted the veteran's 
account of her experiences as supporting a diagnosis of PTSD.  
Notwithstanding, as stated by the Court, "[j]ust because a 
physician or other health professional accepted the 
appellant's description of his [or her] active service 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for post-traumatic stress 
disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of her active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991). 

Under Zarycki v. Brown, 6 Vet. App. 91 (1993) and West v. 
Brown, 7 Vet. App. 70 (1994), in approaching a claim for 
service connection for PTSD, the question of the existence of 
an event claimed as a recognizable stressor must be resolved 
by adjudicatory personnel.  If the adjudicators conclude that 
the record establishes the existence of such a stressor or 
stressors, then and only then, the case should be referred 
for a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD.  In such a referral, the 
adjudicators should specify to the examiner precisely what 
stressors have been accepted as established by the record, 
and the medical examiners must be instructed that only those 
events may be considered in determining whether stressors to 
which the veteran was exposed during service were of 
sufficient severity as to have resulted in current 
psychiatric symptoms.  In other words, if the adjudicators 
determine that the existence of an alleged stressor or 
stressors in service is not established by the record, a 
medical examination to determine whether PTSD due to service 
is present would be pointless.  Likewise, if the examiners 
render a diagnosis of PTSD that is not clearly based upon 
stressors in service whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes.

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear.  In order for the veteran to 
succeed in this claim, at least one of the veteran's alleged 
stressors must be verified.  That verified stressor(s), and 
not an unverified alleged stressor or an event that does not 
constitute a "stressor," must then form the basis of a 
diagnosis of PTSD.

Credibility

There is a further and fundamental issue now raised by this 
record, and that issue is credibility.  The veteran's 
accounts of her alleged stressors not only must be confirmed, 
her lay evidence must otherwise found to be credible.  The 
credibility to be accorded to the appellant's lay testimony 
is within the province of the adjudicators and is not a 
matter of medical expertise.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) and Zarycki.

To comply with the statutory requirements of 38 U.S.C. 
§ 7104(d) to provide "reasons or bases" for its decisions, 
the Board must analyze the credibility and probative value of 
the appellant's evidentiary assertions.  The Board must 
account for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran.  Meyer v. 
Brown, 9 Vet. App. 425 (1996); Eddy v. Brown, 9 Vet. App. 52 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995); Gabrielson 
v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  It is the Board's principal responsibility 
to assess the credibility, and therefore the probative value 
of proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, No. 
00-7023 (Fed.Cir. Oct. 13, 2000).  The United States Court of 
Appeals for the Federal Circuit has held that the Board is 
"an expert administrative board, is the only proper tribunal 
to find the contested facts in veterans cases."  Elkins, 
supra.   Federal Circuit has further held that the Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (1997).  In Caluza, 7 Vet. App. at 
511, the United States Court of Appeals for Veterans Claims 
(Court) held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  With respect to 
crediblity findings, the RO stands in the same position as 
the Board.

The Court in Caluza, 7 Vet. App. at 511, further cited the 
following case law to support its conclusions concerning 
crediblity assessment.  The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  See 
State v. Asbury, 187 W. Va. 87, 415 S.E.2d 891, 895 (W. Va. 
1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed.Cir. 1993) 
(testimony was impeached by witness' "inconsistent 
affidavits" and "expressed recognition of the difficulties 
of remembering specific dates of events that happened...long 
ago"); Mings v. Department of Justice, 813 F.2d 384, 389 
(Fed.Cir. 1987 (impeachment by testimony which was 
inconsistent with prior written statements).  Although 
credibility is often defined as determined by the demeanor of 
a witness, a document may also be credible evidence.  See 
e.g., Fasolino Foods v. Banca Nazionale Del Lavoro, 761 F. 
Supp. 1010, 1014 (S.D.N.Y. 1991; In Re National Student 
Marketing Litigation, 598 F. Supp. 575, 579 (D.D.C. 1984). 

In determining whether documents submitted by a veteran are 
credible, the United States Court of Appeals for Veterans 
Claims in Caluza, 7 Vet. App. at 511, summarized that the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the claimant.

The Board further submits the following additional legal 
authorities as providing important guidelines for assessing 
crediblity.  The United States Supreme Court counsels that 
oral testimony in conflict with contemporaneous documentary 
evidence deserves little weight.  United States v. United 
States Gypsum Co., 333 U.S. 364, 396, 92 L. Ed. 746, 68 S. 
Ct. 525 (1947). 

The form of credibility instruction given in the context of 
trial by jury is within the discretion of the trial court.  
Clark v. United States, 391 F.2d 57, 60 (8th Cir.), cert. 
denied, 393 U.S. 873 (1968); United States v. Merrival, 600 
F. 2d 717, 719 (8th Cir., 1979).  The Board (as well as the 
RO), as the fact finder in claims for veterans benefits, is 
in the same position as a jury in a civil or criminal case.  
In Clark, the Court of Appeals for the Eight Circuit held 
that the following instruction given by the trial court 
correctly set out the factors to be considered by the jury in 
determining the credibility of witnesses:

You are instructed that you are the sole 
judges of the credibility of the witnesses and 
of the weight and value to be given to their 
testimony.  In determining such credibility 
and weight you will take into consideration 
the character of the witness, his or her 
demeanor on the stand, his or her interest, if 
any, in the result of the trial, his or her 
relation to or feeling toward the parties to 
the trial, the probability or improbability of 
his or her statements as well as all the other 
facts and circumstances given in evidence.

391 F.2d at 60.  In Merrival, the court held that the 
following general credibility instruction provided protection 
for the accused:

You should carefully study all the testimony 
given, the circumstances under which each 
witness has testified, and every matter in 
evidence which tends to show whether a 
witness is worthy of belief.  Consider each 
witness' ability to observe the matters as to 
which he or she has testified and whether 
each witness is either supported or 
contradicted by other evidence in the case.

600 F.2d at 720 n.2.

The general credibility instruction given in United States v. 
Phillips, 522 F.2d 388, 391 (8th Cir. 1975) covers other 
significant factors:

The jurors are the sole judges of the weight 
and credibility of the testimony and of the 
value to be given to each and any witness who 
has testified in the case.  In reaching a 
conclusion as to what weight and value you 
ought to give to the testimony of any witness 
who has testified in the case, you are 
warranted in taking into consideration the 
interest of the witness in the result of the 
trial; take into consideration his or her 
relation to any party in interest; his or her 
demeanor upon the witness stand; his or her 
manner of testifying; his or her tendency to 
speak truthfully or falsely, as you may 
believe, the probability or improbability of 
the testimony given; his or her situation to 
see and observe; and his or her apparent 
capacity and willingness to truthfully and 
accurately tell you what he or she saw and 
observed; and if you believe any witness 
testified falsely as to any material issue in 
this case, then you must reject that which 
you believe to be false, and you may reject 
the whole or any part of the testimony of 
such witness.  (Emphasis added.)

Service records disclose the claimant was discharged from 
service after admitting that she fraudulently concealed a 
history of pre-service drug abuse.  In other words, the 
record now documents that she admittedly submitted false 
statements concerning material aspects of her history in 
pursuit of her interests.  The record also discloses that 
statements from family members and friends have been 
submitted indicating the appellant's account of discharge 
from service due to the effects of alleged sexual trauma in 
service.  These statements make no reference to her 
concealment of a history of drug abuse as a reason for her 
discharge.  The conclusion that may be fairly drawn from this 
history is that these witnesses had no independent actual 
knowledge of the facts and circumstances surrounding the 
claimant's discharge, and that the source of their knowledge 
was the claimant.  Further, the record shows that the 
claimant recently asserted, in a signed statement in November 
1999, that the service administrative records are false and 
there was no pre-service drug abuse.  Adjudicators may 
consider whether more weight should be attached to the 
contemporaneous records prepared in service, including the 
claimant's admission that she fraudulently concealed her 
history, or to the claimant's current accounts.  See United 
States v. United States Gypsum Co., supra.  Moreover, the 
fact that the claimant admitted making false statements in 
service and now maintains in direct contradiction to the 
contemporaneous documentary that reports of her drug use 
prior to service are false, may be considered in assessing 
her credibility as to any evidentiary assertion she makes.  
See United States v. Phillips, supra.

The record shows a March 21, 1994, affidavit by a licensed 
clinical social worker, with a master's degree, with a 
diagnosis of PTSD.  The history provided in that report 
includes reference to sexual abuse the claimant reportedly 
experienced as a child, as reportedly verified by her sister, 
physical and sexual abuse in a post service relationship and 
a past history of substance abuse and growing up in an 
alcoholic home.  No history whatsoever is mentioned of any 
events in service.  Copies of a transcript of testimony, 
apparently in 1993 or early 1994, are also of record that are 
to the same effect, i.e. references to sexual abuse as a 
child and no mention of such trauma during service.

Another report dated March 10, 1994 by a Ph.D. in psychology 
contains a history that does mention an alleged rape by an 
officer in service when she was twenty as well as incidents 
of sexual abuse as a child and a history of serious 
alcoholism by age sixteen.  She reportedly received 
counseling for alcoholism at age 20 and did not drink for 
three years; her renewed drinking increased during a post 
service marriage. 

At the VA psychiatric examination in January 1997, the 
claimant provided a history of multiple rapes in service.  
She reported her childhood was "uneventful," and, according 
to the recorded history, there was no reference to reported 
sexual abuse or alcoholism prior to service.  In the 
examiner's assessment, there is a comment that the claimant 
reported "no difficulty until an alleged rape by three men" 
in service.  Adjudicators may consider whether this record 
reflects on the claimant's crediblity.  Adjudicators also may 
assess the probative value to be attached to the medical 
opinion incorporated in that report in light of the fact that 
the history as related by the claimant was in material 
conflict with other evidence of record. 
 
VA treatment records dated in 1997 contain references to 
diagnoses of psychosis and comments that the claimant was 
delusional, disorganized and paranoid with thought blocking.  
There are references to a history of rape in service and even 
of apparently an allegation that one current provider raped 
her.  There was mention of "inconsistent stories."  A 
summary of several days of hospitalization in March 1997 
shows the claimant gave a history of rape by her commanding 
officer in service.  She also apparently referred to post 
service rape and spousal abuse.  Final relevant diagnosis was 
bipolar affective disorder, mixed, rule out substance abuse 
mood disorder and history of bulimia.

As a medical text has pointed out with regard to PTSD:

Simulation is easy, since the symptoms 
described by DSM-III [Diagnostic and 
Statistical Manual of Mental Disorders, Third 
Edition, American Psychiatric Association] 
reflect private phenomenology and since 
definition the symptoms are caused by events 
now past.  Patients may manufacture or 
exaggerate symptoms and misidentify their 
origin.  

Landy Sparr, M.D., and Loren D. Pankratz, Ph.D., "Factitious 
Posttraumatic Stress Disorder," American Journal of 
Psychiatry, 140:8, August 1983. 

As another medical text points out:

Unfortunately, of all the problems posed by 
PTSD in the courtroom, the most daunting is 
the subjective nature of the disorder's 
manifestations.  'Although the assessment of 
[PTSD-specific] symptoms is the most crucial 
link in the chain of proximate causation, it 
remains uniquely vulnerable because of its 
dependence upon the veracity of the 
complainant.'  [Citations omitted]  Except in 
the infrequent case in which a witness can 
testify to the claimant's 'sudden acting out 
. . . as if the traumatic event were 
recurring,' the presence of the DSM-IIIR 
[Diagnostic and Statistical Manual of Mental 
Disorders, Third Edition, Revised, American 
Psychiatric Association] "B" (intrusion) 
criteria . . ., is based upon the claimant's 
report of such subjective matters as 
'recollections,' 'dreams,' 'feeling' and 
'distress.'  Similarly, determinations of the 
"C" (avoidance) criteria is primarily based 
on the claimant's report of 'efforts to avoid 
thoughts or feelings associated with the 
trauma,' 'efforts to avoid activities or 
situations that arouse recollections of the 
trauma,' 'diminished interest,' 'feelings of 
detachment and estrangement,' and a 'sense of 
a foreshortened further,' although on 
occasion may substantiate, or a jury may 
directly observe, avoidance behavior and/or 
restricted affect.  Substantial opportunity 
for objective quantification appears to exist 
for the "D" (arousal) criteria, but even 
here the usual practice is to determine the 
presence of these items from the claimant's 
self-report.

Roger K. Pitman, MD and Scott P. Orr, Ph.D, 
"Psychophysiologic Testing for Post-Traumatic Stress 
Disorder: Forensic Psychiatric Application," Bulletin of the 
American Academy of Psychiatric Law, Vol. 21, No., 1, 1993, 
p. 38.  The Board notes that while the criteria for PTSD are 
now codified in DSM-IV, the substance as to "B," "C" and 
"D" criteria are very similar to those in DSM-IIIR, and 
contain overwhelmingly the same dominance of subjective 
elements.

In the context of this claim crediblity arises in at least 
the following contexts:

(1)  Whether the claimant is credible about the occurrence of 
an event alleged as a stressor in service;
(2)  Even assuming the claimant is credible about the 
occurrence of an event alleged as a stressor in service, 
whether the claimant's evidence as to the facts and 
circumstances following from that event in service is 
credible;
(3) Even assuming the claimant is credible about the 
occurrence of an event alleged as a stressor in service, and 
the claimant is credible as to the facts and circumstances 
following from that event in service, whether the claimant is 
credible as to the largely subjective post service 
symptomatology required to support the diagnosis of PTSD.  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant is asked to submit 
any evidence that would confirm her 
alleged stressors.  

2.  The veteran should also be asked to 
identify all sources of treatment for her 
psychiatric disorder.  The RO should 
obtain treatment records from all sources 
identified that are not already of 
record.  An additional attempt must be 
made to obtain the Eagleville Hospital 
records of 1985 from either the VAMC of 
West Los Angles, the VA medical provider 
cited in the RO's December 1997 and 
December 1999 reports of contact, or 
directly from Eagleville Hospital.  A 
release for this information has been 
signed by the veteran and is located in 
the claims file.

3.  The RO should also determine whether 
any other development as to alleged 
stressor events is warranted under the 
VCAA.

4.  Once the actions in paragraphs 1-3 
have been completed to the extent 
feasible, the RO should make a 
determination as to whether one or more 
alleged in- service stressor events has 
been verified.  Moreover, the RO should 
also determine whether the claimant is 
credible:

(a) As to the occurrence of an event alleged 
as a stressor in service;
(b) Even assuming the claimant is credible 
about the occurrence of an event alleged as a 
stressor in service, whether the claimant's 
evidence as to the facts and circumstances 
following from that event in service is 
credible;
(c) Even assuming the claimant is credible 
about the occurrence of an event alleged as a 
stressor in service, and the claimant is 
credible as to the facts and circumstances 
following from that event in service, whether 
the claimant is credible as to the largely 
subjective post service symptomatology 
required to support the diagnosis of PTSD.

If the RO determines that there is no 
verified stressor, or that the claimant 
is not credible as to one or more aspects 
of (a) to (c), then the RO may determine 
that the claim should be denied on the 
basis of lack of a confirmed stressor, 
lack of credibility of the claimant, or 
both.   In that event, no further 
development action is required.

5.  If, any only if, the RO believes that 
a stressor has been confirmed, and that 
the claimant is credible, the veteran 
should be examined by a VA psychiatrist 
to determine whether any psychiatric 
disorder or disorders are present, and, 
if so, the correct diagnostic 
classification of any disorder present.  
The examination report should include a 
detailed account of all pathology found 
to be present.  The examiner should 
provide explicit responses to the 
following questions:

(a)  Does the veteran have a psychiatric 
disability?  

(b)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
was relied to establish the existence of 
the stressor(s).  

(c)  The examiner should comment 
explicitly upon whether the alleged 
stressor confirmed by the RO has caused 
PTSD. 

The claims folder or the pertinent 
medical records contained therein must be 
reviewed by the examiner in conjunction 
with the examination.

6.  The RO should review the medical 
report to determine if it responds to the 
questions posed in 
paragraph 3.  If not, the report should 
be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2000).

7. After any appropriate action deemed 
appropriate by the RO has been performed, 
the RO must also review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), VBA Fast Letter 01-
02 (January 9, 2001), and VBA Fast Letter 
01-13 (February 5, 2001), as well as any 
pertinent formal or informal guidance 
that provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.

If the benefits sought are not granted, the veteran and her 
representative should be furnished with a Supplemental 
Statement of the Case and provided an opportunity to respond.  
The case should then be returned to the Board for appellate 
consideration.  By this action, the Board intimates no 
opinion, legal or factual, as the ultimate disposition 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals
	

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



